Case 2:20-cv-08367-PA-MAA Document 24 Filed 11/16/20 Page 1 of 2 Page ID #:300


 1                                                                                                JS-6
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9
10   SEYED ZIA EDDIN AHMADI ABHARI,                 CV 20-05734 PA (MAAx)
     et al.,                                        CV 20-08367 PA (MAAx)
11
                   Plaintiffs,                      JUDGMENT
12
             v.
13
     VICTORY PARK CAPITAL
14   ADVISORS, et al.,
15                 Defendants.
16
17
             Pursuant to the Court’s November 13, 2020 Order dismissing without leave to amend
18
     Plaintiff’s claims for (1) violation of the Racketeer Influenced and Corrupt Organizations
19
     Act (“RICO”), 18 U.S.C. §§ 1962 (a)-(d), and (2) violation of Title 42 United States Code
20
     Section 1985(2) and (3),
21
             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
22
             1.    Plaintiff’s RICO claims are dismissed with prejudice; and
23
             2.    Plaintiffs’ claim for violation of Section 1985(2) and (3) is dismissed with
24
                   prejudice.
25
26
     /////
27
28
Case 2:20-cv-08367-PA-MAA Document 24 Filed 11/16/20 Page 2 of 2 Page ID #:301


 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs take
 2   nothing and Defendants shall have their costs of suit pursuant to Federal Rule of Civil
 3   Procedure 54.
 4          IT IS SO ORDERED.
 5
 6   DATED: November 16, 2020                           _________________________________
                                                                   Percy Anderson
 7                                                        UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
